                                                                                                      APPENDIX X


                 IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA
    JAIMARIA BODQR, ET AL.
                                       CIVIL ACTION

              v.
    MAXIMUS FEDERAL SERVICES,
    INC,                                                             NO, 19~5787

                                         ORDER
       AND NOW, this                                                         , 20 2.0, it is hereby

       ORDERED that the application of STUART T. ROSSMAN                              Esquire, to practice in this

court pursuant to Local Rule ~f Civil Procedure 83.S.2(b) is

       1.GRANTED.

       J:L    DENIED.




                                                                                                      J,




                                                                     .. j'




                                                     ',    : '
                                                ,.          I    .
                                                                               )
                                          :,·
                                                          •I'·'
